FILED
                                                                         United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                            Tenth Circuit

                             FOR THE TENTH CIRCUIT                               April 26, 2017
                         _________________________________
                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
ROGER FRANK KINCAID,

      Petitioner - Appellant,

v.                                                            No. 16-6353
                                                       (D.C. No. 5:14-CV-00736-F)
CARL BEAR, Warden,                                            (W.D. Okla.)

      Respondent - Appellee.
                      _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

Before BRISCOE, HOLMES, and PHILLIPS, Circuit Judges.
                  _________________________________

       Pro se state prisoner Roger Kincaid requests a certificate of appealability

(COA) to challenge the district court’s denial of (1) his application for a writ of

habeas corpus under 28 U.S.C. § 2254 and (2) his motion to stay his habeas petition

to exhaust his state remedies. Because Kincaid has failed to satisfy the standard for

issuance of a COA, we deny his request and dismiss this matter. We also deny his

motion for leave to proceed in forma pauperis (IFP).

                                    BACKGROUND

       In 2007, two roommates were stabbed multiple times in an apartment in

Oklahoma—one fatally, one not. Kincaid, a friend of the victims, was staying in

*
  This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
their apartment at the time. The police arrested Kincaid for the stabbings after they

found him wounded and hiding under a stairwell. A jury convicted him of first

degree murder and assault and battery with a deadly weapon. He was sentenced to

consecutive terms of life imprisonment and twenty years, respectively.

      Kincaid appealed his convictions and sentence to the Oklahoma Court of

Criminal Appeals (OCCA), raising nine issues. He alleged a number of evidentiary

errors, asserted a violation of his Sixth Amendment right to confront the main

witness who testified against him, and challenged the trial court’s denial of funding

for an expert witness to address his mental state on the night of the homicide. He

also claimed that he received ineffective assistance of trial counsel. The OCCA

summarily affirmed the judgment and sentence.

      Kincaid then filed a pro se motion for post-conviction relief in the state trial

court. This time, he detailed a host of ways in which his trial and appellate counsel

purportedly failed him, mostly in making poor strategic decisions. The trial court

found the ineffective-assistance claims involving trial counsel to be barred by res

judicata and waiver, and it deemed those involving appellate counsel meritless. It

therefore denied all post-conviction relief. The OCCA affirmed on appeal.

      Kincaid next sought relief in federal district court under § 2254, asserting

numerous constitutional violations. His claims mirrored those raised on direct

appeal, with an additional claim for ineffective assistance of appellate counsel. In a

Report and Recommendation (R&R) issued on September 14, 2016, the magistrate

judge concluded that Kincaid did not satisfy either prong of § 2254(d) for his claims

                                           2
and thus recommended the denial of the habeas petition. The district court agreed

with the magistrate judge’s analysis and adopted the R&R in a November 22, 2016,

order. But in the interim Kincaid changed course—moving on October 3 to stay the

habeas proceeding for 120 days pending his exhaustion in state court of seven claims

asserting newly discovered evidence. The district court denied this motion when it

adopted the R&R.

      Kincaid now seeks a COA to appeal the district court’s denial of habeas relief

and his motion to stay. He also asks for permission to amend his § 2254 petition.

                                    DISCUSSION

A.    Request for a COA

      Kincaid cannot appeal the final order in his habeas proceeding without first

getting a COA from this court. See 28 U.S.C. § 2253(c)(1)(A). He also needs a COA

to challenge the district court’s denial of his motion to stay his habeas petition. See

Wolfe v. Bryant, No. 16-5150, 2017 WL 405619, at *3-4 (10th Cir. Jan. 31, 2017).

      To obtain a COA, Kincaid must make “a substantial showing of the denial of a

constitutional right.” § 2253(c)(2). A substantial showing means that “reasonable

jurists could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (internal quotation marks omitted). The standard varies, depending on

whether the district court rejected the constitutional claims in the habeas petition on

the merits or on procedural grounds.

                                            3
      In denying the habeas petition, the district court clearly rejected Kincaid’s

exhausted claims on the merits. Therefore, a COA should issue only if he

“demonstrate[s] that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” Id. By contrast, in denying the

motion to stay, the district court did not reach the merits of Kincaid’s unexhausted,

newly-discovered-evidence claims. Thus, it effectively precluded him from raising

these claims on procedural grounds, without assessing their merits. Under these

circumstances, a COA should issue only if he “shows, at least, that jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Id.

      We liberally construe Kincaid’s pro se filings. Hall v. Bellmon, 935 F.2d

1106, 1110 (10th Cir. 1991). Even so, Kincaid has not made the requisite showing to

obtain a COA to appeal the denial of his habeas petition or the denial of his motion to

stay his habeas petition. His application for a COA is sparse: it does not contain any

meaningful legal argument or analysis on either issue. And we “cannot take on the

responsibility of serving as the litigant’s attorney in constructing arguments.”

Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005) (citing

Hall, 935 F.2d at 1110); see, e.g., Champagne Metals v. Ken-Mac Metals, Inc.,

458 F.3d 1073, 1092 (10th Cir. 2006) (declining to address an issue when appellant

“ma[de] no real argument (other than conclusory statements that the district court

erred) and cite[d] no legal authority in support of its position”).

                                            4
       Still, we “have tried to discern the kernel of the issues [he] wishes to present

on appeal.” de Silva v. Pitts, 481 F.3d 1279, 1283 n.4 (10th Cir. 2007). We find

nothing to justify the issuance of a COA after reviewing the OCCA’s decision, the

district court’s order denying habeas relief, and the applicable law.

       To the contrary, for the denial of habeas relief, we commend the magistrate

judge for her thorough, well-reasoned assessment of each claim in light of

§ 2254(d)’s requirements. For the denial of the motion to stay, we note that “the

decision to grant a stay . . . is generally left to the sound discretion of district courts.”

Ryder ex rel. Ryder v. Warrior, 810 F.3d 724, 736 (10th Cir.) (alteration and internal

quotation marks omitted), cert. denied, 137 S. Ct. 498 (2016). “Because granting a

stay effectively excuses a petitioner’s failure to present his claims first to the state

courts,” the “stay and abeyance” procedure is “available only in limited

circumstances.” Rhines v. Weber, 544 U.S. 269, 277 (2005).1 Kincaid’s motion to

stay merely lists the new claims he wants to bring, without proffering a convincing

reason for a stay or satisfying the other Rhines requirements; thus, the district court’s

ruling was entirely proper. Moreover, his application for COA describes Oklahoma

state prisons’ general reputation for denying prisoners access to legal mail and the

law library and for frequent lockdowns, without articulating any negative effects on

him personally. We will not issue a COA under these circumstances.


       1
         The district court must “determine[] there was good cause for the petitioner’s
failure to exhaust his claims first in state court.” Rhines, 544 U.S. at 277. In
addition, the claims cannot be “plainly meritless,” and the petitioner must not have
“engage[d] in abusive litigation tactics or intentional delay.” Id. at 278.
                                              5
B.     Motion to Amend

       Kincaid also seeks to amend his habeas petition to add new claims—going so

far as to say it would be a manifest injustice and a denial of due process for us to

deny him that opportunity. We cannot grant such an amendment because of the

procedural posture of this case.

       As a threshold matter, Kincaid never asked the district court for permission to

amend. “It is the general rule, of course, that a federal appellate court does not consider

an issue not passed upon below.” Singleton v. Wulff, 428 U.S. 106, 120 (1976).

In addition, the district court already entered judgment so it would be improper for us

to treat the request to amend as anything other than an attempt to file a second or

successive habeas petition. See United States v. Nelson, 465 F.3d 1145, 1148-49

(10th Cir. 2006). Kincaid has not followed the applicable procedure for such a filing.

       To the extent Kincaid seeks to assert in the district court any new claims not

already asserted in his habeas petition, he must follow the procedures set forth in

28 U.S.C. § 2244 and seek authorization from this court. To succeed on a motion for

authorization, he must show that his claims rely on (A) “a new rule of constitutional

law, made retroactive to cases on collateral review by the Supreme Court, that was

previously unavailable,” or (B) new facts that “could not have been discovered

previously through the exercise of due diligence” and that “if proven and viewed in

light of the evidence as a whole, would be sufficient to establish by clear and

convincing evidence that, but for constitutional error, no reasonable factfinder would



                                             6
have found [him] guilty of the underlying offense.” § 2244(b)(2)(A), (b)(2)(B)(i),

(ii).

C.      Motion for Leave to Proceed in Forma Pauperis

        Finally, Kincaid seeks leave to proceed IFP. To receive that status, he must

show “the existence of a reasoned, nonfrivolous argument on the law and facts in

support of the issues raised on appeal,” in addition to a financial inability to pay the

required filing fees. Watkins v. Leyba, 543 F.3d 624, 627 (10th Cir. 2008) (internal

quotation marks omitted). As stated above, Kincaid does not present any legal

arguments in his application for a COA, let alone reasoned, nonfrivolous ones.

Accordingly, we deny his motion and order immediate payment of the unpaid balance

of the appellate filing fee.

                                    CONCLUSION

        For the reasons stated above, we deny Kincaid’s request for a COA and

dismiss the appeal. We also deny his motions to amend his § 2254 petition and to

proceed IFP.


                                             Entered for the Court


                                             Gregory A. Phillips
                                             Circuit Judge




                                            7